Citation Nr: 1517843	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-27 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for eczema of both legs.  

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to service connection for headaches, to include muscle contraction and migraine type headaches, claimed as due to an undiagnosed illness.  

4.  Entitlement to an increased evaluation for limitation of right knee flexion, currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial evaluation in excess of 10 percent for limitation of right knee extension. 

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to February 1992, to include service in the Southwest Asia theater of operations in the Persian Gulf War.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal in part from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  This rating decision assigned a temporary 100 percent evaluation for limitation of flexion of the right knee, and then confirmed and continued a 10 percent evaluation for that disability.  This rating decision also granted service connection for limitation of extension of the right knee, evaluated as 10 percent disabling.  

This case is also on appeal from a July 2011 rating decision that denied service connection for headaches as well as a TDIU, and a July 2012 rating decision that denied service connection for eczema of both legs and service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

The issues of service connection for an acquired psychiatric disability; service connection for headaches; an increased evaluation for limitation of right knee flexion; an initial evaluation in excess of 10 percent for limitation of right knee extension; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and the competent and credible lay evidence, demonstrates that the Veteran has genetically dry, itchy, easily irritated skin that was subject to superimposed injury during active duty, resulting in eczema of both legs.   


CONCLUSION OF LAW

Eczema of both legs was incurred or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. §§ 3.303(d).

The provisions of 38 C.F.R. § 4.9, 4.57 make a distinction between congenital and acquired defects.  Service connection for congenital or developmental defect is precluded by 38 C.F.R. § 3.303(c), 4.9.  VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary disease, for which service connection may be granted, if initially manifested in or aggravated by service.  O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were defined as "structural or inherent abnormalities or conditions that are more or less stationary in nature."  O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or development defects may be service-connected where a superimposed injury occurs during, or as a result of, active service.  VAOPGCPREC 82-90.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for eczema of both legs.  

The Veteran's service treatment records, including a February 1981 report of entrance medical examination and a February 1981 report of entrance medical history, are negative for relevant complaints, symptoms, findings or diagnoses. 

VA treatment records dated during the appeal period reflect treatment for a rash on the buttock, bilateral calves and the tops of the feet.  The Veteran reported having had the rash since Desert Storm.  The Veteran was diagnosed with chronic eczema.  

The report of a July 2012 VA skin examination provides that the Veteran had a skin condition defined as dermatitis or eczema.  Although the specific diagnosis was dermatitis, with a date of diagnosis of "+/- 20 years ago", current physical findings were identified as eczema.  

The report provides that the Veteran had had intermittent itching and rash since returning from Desert Storm about 20 years ago.  Over the years this had looked like scabies, lichen sclerosis et atrophicus, nummular dermatitis, dyshidrosis and other types of eczema.  

The examiner commented that the Veteran had genetically dry, itchy, easily irritated skin.  His military experiences did not cause this but likely did aggravate his skin because of his exposure to the extreme weather conditions present in the Middle East.  Unfortunately, when [the Veteran] started scratching, he couldn't seem to stop.  He scratched to the point of bleeding.  The scratching aggravated his skin and made him itch which made him scratch which made him itch . . .  This skin condition is extremely annoying to patients but it was not military related."

The Board finds that this medical opinion supports service connection for eczema of both legs.  The examination request reflects that the examiner was provided the Veteran's claims file and requested to review it.  The examiner states that the Veteran's dry, itchy, easily irritated skin was a congenital or developmental defect that was subject to a superimposed injury from the extreme weather conditions in the Middle East during the Veteran's active service, resulting in the Veteran's current eczema of both legs.  VAOPGCPREC 82-90.  

The Board finds that this VA medical opinion constitutes probative evidence that supports the Veteran's claim.  The opinion is based on the Veteran's past medical history and current physical findings, to which the examination report refers in detail.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

To the extent that the opinion is based on the Veteran's own credible testimony, the Board notes that he is competent to testify as to his observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  

In light of the foregoing, the Board finds that service connection for eczema of both legs is warranted.  


ORDER

Service connection for eczema of both legs is granted.  


REMAND

Turning to the Veteran's claim for service connection for an acquired psychiatric disability, a July 2012 VA examination report provides a diagnosis of depressive disorder, NOS.  The report does not provide an opinion as to whether this disability is related to the Veteran's active duty.  Thus, the report is inadequate.  In this regard, while the Veteran asserts he has PTSD as a result of active duty, the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, a remand is necessary in order for the AOJ to obtain an adequate medical opinion.  

Turning to the Veteran's claim for service connection for headaches, the Veteran's July 2010 claim provides that he had suffered from headaches ever since returning from the Gulf War.  The Veteran is competent to testify as to his observable symptoms.  See Layno, supra.  The Board finds that his assertions are credible.  

A July 2011 VA examination report provides diagnoses of daily muscle contraction headaches, not prostrating, and migraine headaches, not prostrating, along with negative nexus opinions.  However, the report fails to consider the significance of the Veteran's credible history of continual headaches since returning from the Gulf War.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Thus, the July 2011 VA examination report is inadequate.  See Barr, supra.  A remand is necessary in order for the AOJ to obtain an adequate VA medical opinion addressing the significance of the Veteran's testimony that he has had headaches ever since returning from the Gulf War.  

The Board additionally finds that such an opinion is necessary in light of the fact that the July 2011 rating decision on appeal and a September 2012 statement of the case denied service connection for headaches on a direct basis as well as not being due to an undiagnosed illness.  

Turning to the Veteran's right knee increased evaluation claims, the Board's December 2013 remand requested that the Appeals Management Center (AMC) schedule the Veteran for an orthopedic VA examination and then readjudicate his claims for right knee increased evaluations.  If the disability was denied, the AMC was to provide the Veteran a supplemental statement of the case (SSOC).  

The Veteran was provided a VA examination of the right knee in November 2014.  However, the eFolders contain no subsequent readjudication of the right knee by a rating decision or an SSOC.  Consideration of the November 2012 VA examination report by an SSOC is required.  38 C.F.R. § 19.31(c).  

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the July 2012 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the records in order to fully address whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's depressive disorder, NOS, was incurred or aggravated by active duty.  

A complete rationale for any opinion must be provided.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

2.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the June 2011 VA examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested to review the records in order to fully address whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's daily muscle contraction headaches and migraine headaches were incurred or aggravated by active duty.  

The examiner must address the Veteran's lay statements regarding post-service continuity of headache symptoms beginning with his return from the Gulf War.  Dalton, supra.

A complete rationale for any opinion must be provided.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The SSOC should address the November 2014 VA examination findings concerning the Veteran's right knee.  The case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


